

116 S1829 IS: Grant Reporting Efficiency and Agreements Transparency Act of 2019
U.S. Senate
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1829IN THE SENATE OF THE UNITED STATESJune 13, 2019Mr. Lankford (for himself, Mr. Peters, Mr. Enzi, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo modernize Federal grant reporting, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Grant Reporting Efficiency and Agreements Transparency Act of 2019 or the GREAT Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Purposes.Sec. 3. Definitions.Sec. 4. Data standards for grant reporting.Sec. 5. Single Audit Act.Sec. 6. Consolidation of assistance-related information; publication of public information as open data.Sec. 7. Evaluation of nonproprietary identifiers.Sec. 8. Rule of construction.Sec. 9. No additional funds authorized.2.PurposesThe purposes of this Act are to—(1)modernize reporting by recipients of Federal grants and cooperative agreements by creating and imposing data standards for the information that those recipients are required by law to report to the Federal Government;(2)implement the recommendation by the Director of the Office of Management and Budget contained in the report submitted under section 5(b)(6) of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note) relating to the development of a comprehensive taxonomy of standard definitions for core data elements required for managing Federal financial assistance awards;(3)reduce burden and compliance costs of recipients of Federal grants and cooperative agreements by enabling technology solutions, existing or yet to be developed, for use in both the public and private sectors to better manage the data that recipients already provide to the Federal Government; and(4)to strengthen oversight and management of Federal grants and cooperative agreements by agencies by consolidating the collection and display of and access to open data that has been standardized and, where appropriate, increasing transparency to the public.3.DefinitionsIn this Act, the terms agency, Director, Federal award, and Secretary have the meanings given those terms in section 6401 of title 31, United States Code, as added by section 4(a) of this Act.4.Data standards for grant reporting(a)AmendmentSubtitle V of title 31, United States Code, is amended by inserting after chapter 63 the following:64Data standards for grant reportingSec.6401. Definitions.6402. Data standards for grant reporting.6403. Guidance applying data standards for grant reporting.6404. Agency requirements.6401.DefinitionsIn this chapter:(1)AgencyThe term agency has the meaning given the term in section 552(f) of title 5.(2)Core data elementsThe term core data elements means data elements relating to financial management, administration, or management that—(A)are not program-specific in nature or program-specific outcome measures, as defined in section 1115(h) of this title; and(B)are required by agencies for all or the vast majority of recipients of Federal awards for purposes of reporting.(3)DirectorThe term Director means the Director of the Office of Management and Budget.(4)Executive departmentThe term Executive department has the meaning given the term in section 101 of title 5.(5)Federal awardThe term Federal award—(A)means the transfer of anything of value for a public purpose of support or stimulation authorized by a law of the United States, including financial assistance and Government facilities, services, and property;(B)includes a grant, a subgrant, a cooperative agreement, or any other transaction; and(C)does not include a transaction or agreement—(i)that provides for conventional public information services or procurement of property or services for the direct benefit or use of the Government; or(ii)that provides only—(I)direct Government cash assistance to an individual;(II)a subsidy;(III)a loan;(IV)a loan guarantee; or(V)insurance.(6)SecretaryThe term Secretary means the head of the standard-setting agency.(7)Standard-setting agencyThe term standard-setting agency means the Executive department designated under section 6402(a)(1).(8)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.6402.Data standards for grant reporting(a)In general(1)Designation of standard-setting agencyThe Director shall designate the Executive department that administers the greatest number of programs under which Federal awards are issued in a calendar year as the standard-setting agency.(2)Establishment of standardsNot later than 2 years after the date of enactment of this chapter, the Secretary and the Director shall establish Governmentwide data standards for information reported by recipients of Federal awards.(3)Data elementsThe data standards established under paragraph (2) shall include, at a minimum—(A)standard definitions for data elements required for managing Federal awards; and(B)unique identifiers for Federal awards and recipients of Federal awards that can be consistently applied Governmentwide.(b)ScopeThe data standards established under subsection (a)—(1)shall include core data elements;(2)may cover information required by law to be reported to any agency by recipients of Federal awards, including audit-related information reported under chapter 75 of this title; and(3)may not be used by the Director or any agency to require the collection of any data not otherwise required under Federal law.(c)RequirementsThe data standards established under subsection (a) shall, to the extent reasonable and practicable—(1)render information reported by recipients of Federal awards fully searchable and machine-readable;(2)be nonproprietary;(3)incorporate standards developed and maintained by voluntary consensus standards bodies;(4)be consistent with and implement applicable accounting and reporting principles; and(5)incorporate the data standards established under the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note).(d)ConsultationIn establishing the data standards under subsection (a), the Secretary and the Director shall consult with—(1)the Secretary of the Treasury to ensure that the data standards established under subsection (a) incorporate the data standards established under the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note);(2)the head of each agency that issues Federal awards;(3)recipients of Federal awards and organizations representing recipients of Federal awards;(4)private sector experts;(5)members of the public, including privacy experts, privacy advocates, auditors, and industry stakeholders; and(6)State and local governments.6403.Guidance applying data standards for grant reporting(a)In generalNot later than 3 years after the date of enactment of this chapter—(1)the Secretary and the Director shall jointly issue guidance to all agencies directing the agencies to apply the data standards established under section 6402(a) to all applicable reporting by recipients of Federal awards; and(2)the Director shall prescribe guidance applying the data standards established under section 6402(a) to audit-related information reported under chapter 75 of this title.(b)GuidanceThe guidance issued under subsection (a) shall—(1)to the extent reasonable and practicable—(A)minimize the disruption of existing reporting practices of, and not increase the reporting burden on, agencies or recipients of Federal awards; and(B)explore opportunities to implement modern technologies in reporting relating to Federal awards;(2)allow the Director to permit exceptions for classes of Federal awards, including exceptions for Federal awards granted to Indian Tribes and Tribal organizations consistent with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.), if the Director publishes a list of those exceptions and submits the list to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives; and(3)take into consideration the consultation required under section 6402(d).(c)Updating guidance(1)In generalNot less frequently than once every 10 years, the Director shall update the guidance issued under subsection (a).(2)ProceduresIn updating guidance under paragraph (1), the Director shall, to the maximum extent practicable, follow the procedures for the development of the data standards and guidance prescribed under this section and section 6402.6404.Agency requirementsNot later than 1 year after the date on which guidance is issued or updated under subsection (b) or (c), respectively, of section 6403, the head of each agency shall—(1)ensure that all of the Federal awards that the agency issues use data standards for all future information collection requests; and(2)amend existing information collection requests under chapter 35 of title 44 (commonly known as the Paperwork Reduction Act) to comply with the data standards established under section 6402 of this chapter, in accordance with the guidance issued by the Director under section 6403 of this chapter..(b)Technical and conforming amendmentThe table of chapters for subtitle V of title 31, United States Code, is amended by inserting after the item relating to chapter 63 the following:64.Data standards for grant reporting6401.5.Single Audit Act(a)Amendments(1)Audit requirementsSection 7502(h) of title 31, United States Code, is amended, in the matter preceding paragraph (1), by inserting in an electronic form in accordance with the data standards established under chapter 64 and after the reporting package,.(2)RegulationsSection 7505 of title 31, United States Code, is amended by adding at the end the following:(d)Such guidance shall require audit-related information reported under this chapter to be reported in an electronic form in accordance with the data standards established under chapter 64..(b)GuidanceNot later than 3 years after the date of enactment of this Act, the Director shall issue guidance requiring audit-related information reported under chapter 75 of title 31, United States Code, to be reported in an electronic form consistent with the data standards established under chapter 64 of that title, as added by section 4(a) of this Act.6.Consolidation of assistance-related information; publication of public information as open data(a)Collection of informationNot later than 5 years after the date of enactment of this Act, the Secretary and the Director shall, using the data standards established under chapter 64 of title 31, United States Code, as added by section 4(a) of this Act, enable the collection, public display, and maintenance of Federal award information as a Governmentwide data set, subject to reasonable restrictions established by the Director to ensure protection of personally identifiable information and otherwise sensitive information.(b)Publication of informationThe Secretary and the Director shall require the publication of data reported by recipients of Federal awards that is collected from all agencies on a single public portal, which may be an existing Governmentwide website, as determined appropriate by the Director.(c)FOIANothing in this section shall require the disclosure to the public of information that would be exempt from disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act).7.Evaluation of nonproprietary identifiers(a)Determination requiredThe Director and the Secretary shall determine whether to use nonproprietary identifiers described in section 6402(a)(3)(B) of title 31, United States Code, as added by section 4(a) of this Act.(b)Factors To be consideredIn making the determination under subsection (a), the Director and the Secretary shall consider factors such as accessibility and cost to recipients of Federal awards, agencies that issue Federal awards, private sector experts, and members of the public, including privacy experts, privacy advocates, transparency experts, and transparency advocates.(c)Publication and report on determinationNot later than the earlier of 1 year after the date of enactment of this Act or the date on which the Director and the Secretary establish data standards under section 6402(a)(2) of title 31, United States Code, as added by section 4(a) of this Act, the Director and the Secretary shall publish and submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a report explaining the reasoning for the determination made under subsection (a).8.Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed to require the collection of data that is not otherwise required under any Federal law, rule, or regulation.9.No additional funds authorizedNo additional funds are authorized to carry out the requirements of this Act and the amendments made by this Act. Such requirements shall be carried out using amounts otherwise authorized.